PER CURIAM.
The defendant appeals from an order revoking probation and imposing sentence upon his conviction of assault with intent to commit rape.
It is the defendant’s contention that the court erred in revoking his probation because the evidence adduced at trial by the state in support of a latter charge of grand larceny was not sufficient to satisfy the conscience of the court that the defendant had violated the conditions of his probation.
We have carefully considered defendant’s contention in the light of the record and the applicable law and have concluded that the contention of the defendant is without merit. Crossin v. State, 244 So.2d 142 (Fla.4th DCA 1971); Ivey v. State, 308 So.2d 565 (Fla.2d DCA 1975). No reversible error having been demonstrated the judgment and sentence are affirmed.
Affirmed.